           Case 2:19-cv-00715-MSG Document 28 Filed 10/25/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
SUSAN J. KOEHLER, EXECUTRIX OF THE,          :
ESTATE OF PHILIP J. KOEHLER, JR.,            :
DECEASED, INDIVIDUALLY AND ON BEHALF         :                       CIVIL ACTION
OF A CLASS OF SIMILARLY SITUATED PERSONS,    :
                                             :
                  Plaintiff,                 :
            v.                               :                       No. 19-715
                                            :
USAA CASUALTY INSURANCE COMPANY,            :
                                            :
                  Defendant.                 :
____________________________________________ :

                                             ORDER

               AND NOW, this 25th day of October 2019, following a preliminary pretrial

conference, it is ORDERED that:

      1.       The parties shall complete the deposition of Defendant’s 30(b)(6) representative on

               or before December 23, 2019; and

      2.       Within ten (10) days after said deposition, the parties shall submit a joint status

               letter indicating whether they prefer a referral to a Magistrate Judge for settlement

               purposes or if a conference call is warranted to discuss instituting a scheduling

               order.



                                                       BY THE COURT:



                                                       /s/ Mitchell S. Goldberg

                                                       MITCHELL S. GOLDBERG, J.
